Citation Nr: 1611142	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  08-14 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1973 to June 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The case was previously before the Board in November 2011 and March 2015.  At that time, the Board remanded the case for a VA examination to address the issue of service connection for the Veteran's claimed left knee disability.  An examination was obtained in October 2015, thus there has been substantial compliance with the Board's directives.  Stegall v. West, 11 Vet App. 268, 271 (1998).  Following the development conducted pursuant to the Board's remand, the RO granted service connection for a left knee disability in an October 2015 rating decision.  As the issue has been granted, that issue is no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997). 


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from obtaining or retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  

A standard March 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in March 2012, June 2012, August 2012, February 2013 and September 2015.  The examination reports are sufficient evidence for deciding the claim.  The reports are adequate as they were based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  

II. TDIU

Total disability will be considered to exist when any impairment of mind or body is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2015).  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2015).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2015).

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).  

Where these criteria are not met, but the Veteran is nevertheless unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, entitlement to a TDIU is based on an individual's particular circumstances.  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

Analysis

The Veteran's recent employment background was as a United States Postal Service mail processing equipment repairman.  The record indicates that he retired in January 2007.  The Veteran has indicated that he has had 2 years of college.

The Veteran's service-connected disabilities are right total knee replacement (rated at 60 percent from July 1, 2013); degenerative arthritis of the left knee with meniscal tear (rated at 20 percent from February 8, 2007); tinnitus associated with right tympanic membrane perforation (rated at 10 percent from March 14, 2005); fracture of the right fifth metacarpal (rated at 0 percent from June 28, 1977); right tympanic membrane perforation (rated at 0 percent from June 28, 1977); and right ear hearing loss (rated at 0 percent from March 14, 2005).  The Board notes that the Veteran met the schedular requirement for TDIU effective July 1, 2013.

In a June 2012 VA examination report, the examiner opined that the Veteran's right knee, finger, and bilateral hip disabilities were likely to prevent physical, but not sedentary, employment.  As noted, the Veteran is not service-connected for his bilateral hip disabilities.  An August 2012 VA examination report noted that his hearing loss should not be a barrier to a wide range of employment setting but also noted that he may have trouble working in noisy environments, environments without face-to-face communication, or in jobs that require a great deal of attention to high pitched sounds.  With regard to the Veteran's tinnitus, the same VA examination report noted that it may interfere with concentration, but that it generally does not preclude obtaining or maintaining employment.  Furthermore, a February 2013 VA examination report indicated that the Veteran had increased pain with prolonged standing and walking but no restrictions noted to physical or sedentary work with respect to his left knee.  A September 2015 VA examination report noted that the functional impact of the Veteran's knee conditions together were that he would have problems with prolonged walking beyond a few blocks, running, and squatting.  Additionally, he would have difficulty climbing up and down flights of stairs.  

The Board acknowledges the Veteran's statement that he retired from the postal service as the direct result of his service-connected disabilities.  See February 2007 application for increased compensation.  The Board further acknowledges he could no longer handle the physical requirements of his position due to his disabilities and the time he had to take off due to surgery.  See February 2007 addendum.  However, the Board notes that the Veteran was found disabled by the Office of Personnel Management (OPM) for his postal service position of maintenance mechanic of mail processing equipment in-part due to his service-connected knee conditions, but notably in-part due to non-service connected disabilities including severe osteoarthritis/avascular necrosis of the hip, degenerative disc disease of the lumbar spine with spondylosis, and unstable angina.  See January 2010 letter from OPM.  The Board notes that the June 2012 VA examiner also indicated that the Veteran's non-service connected hips were likely to prevent physical employment.

When considered together, the Veteran's service-connected disabilities do not prevent him from following a substantially gainful occupation.  Considering his VA examination reports, his hearing loss and tinnitus would not prevent him from following employment in environments so long as the environment was not too noisy.  With regard to his service-connected knee conditions, his limitations would largely preclude him from physical employment, rather than sedentary as his impairments here are in walking, running, or standing for prolonged periods.  Sedentary employment that did not require such activities is still available.

While the Board acknowledges and credits the Veteran's statements that he was retired from the postal service due, in part, to his service-connected disabilities, the question before the Board is whether the Veteran could follow some substantially gainful occupation in light of his service-connected disabilities when considered together.  The Board acknowledges that the Veteran worked at the postal service for more than 20 years in a physical capacity as a repairman.  However, the Veteran himself indicates that he has 2 years of college experience.  While his hearing loss and tinnitus might affect his ability to communicate and focus slightly, and his knee disabilities affect physical activity involving standing, walking, and running, the disabilities do not preclude his ability to obtain and sustain sedentary work.  There is no evidence of record to indicate that his service-connected disabilities preclude him from sitting for extended periods.  Because the Veteran can still pursue work of a sedentary nature, TDIU is not warranted.

In consideration of the evidence, the Board finds that the preponderance of the evidence is against the claim for TDIU; thus, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, a TDIU is not warranted.



ORDER

Entitlement to TDIU is denied.



____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


